DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 8, the claim does not appear to be complete as it only says “wherein the at least one image is.” No clear meaning or limitation can be ascertained from this claim as written.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7, 9-11, and 13-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Khismatullin et al. (WO 2015/038998 A1).

Regarding claim 1, Khismatullin et al. disclose a noncontact, acoustic-tweezing method of measuring time-dependent rheological and polymerization properties of a sample comprising: a. levitating the sample ; b. modulating the amplitude of acoustic pressure applied to the sample so as to induce deformation; c. capturing at least one image of the sample (see par. 0072, drops of sample are levitated with sound pressure which is then modulated while deformation are recorded with a digital camera);  Appln. No. 16/478,249 d. collecting at least one photo-optical measurement (see Id. laser scattering and/or digital camera images which are captured can be considered collecting of a photo-optical measurement) and at least one mechanical measurement (see Id., measurement of deformation is a mechanical measurement) from the captured images of the levitating sample during deformation; and e. determining at least one rheological property of the sample (see par. 0097, storage modulus  and loss modulus determined).

Regarding claim 2, Khismatullin et al. disclose that the deformation is quasi-static or oscillatory (par. 0072).

Regarding claim 3, Khismatullin et al. disclose determining at least one kinetic property of sample polymerization (see par. 0114; see also par. 0128, determining dynamic changes in viscoelastic properties of coagulating blood sample).

Regarding claim 4, Khismatullin et al. disclose that the rheological property is coagulation (see e.g. pars. 0114 and 0128, describing measuring coagulation properties).

Regarding claim 5, Khismatullin et al. disclose that the at least one photo-optical measurement is selected from the group consisting of: light intensity, laser scattering intensity and turbidity (see par. 0085, laser optical scattering intensity measured with CW He-Ne laser and photodiode).

Regarding claim 6, Khismatullin et al. disclose that the at least one mechanical measurement is elasticity (see par. 0109).

Regarding claim 7, Khismatullin et al. disclose that the at least one image is a photographic or a laser scattering image (par. 0085, digital camera and/or photodiode laser scattering image are used).

Regarding claim 9, Khismatullin et al. disclose executing data analysis on the collected at least one photo-optical measurement and at least one mechanical measurement (see e.g. par. 0117-0118, data analysis on frequency/phase of detected scattered light; and see pars.0119-0120, deformation data from images analyzed to determine material parameters).

Regarding claim 10, Khismatullin et al. disclose performing the method where the sample is a biological material, including whole blood (see pars. 0139-0141, describing using whole blood samples in the method).

Regarding claim 11, Khismatullin et al. disclose performing the method where the sample is selected from the group consisting of: a polymer, a polymer gel and a polymeric liquid (see pars. 0088 and 0110-0111, describing performing method on polymer solutions, xanthan gum, dextran, gelatin, etc.).

Regarding claim 13, Khismatullin et al. disclose that the one or more mechanical measurements are determined from quasi-static and oscillatory deformation of the sample for different acoustic pressure amplitudes at different times (see par. 0072, acoustic pressure wave amplitude is modulated to induce  static or oscillatory deformations; see also pars. 0081 and 0084, discussing amplitude changing in step forcing manner).


Regarding claim 14, Khismatullin et al. disclose a noncontact, acoustic-tweezing system for measuring time-dependent rheological and polymerization properties of a sample comprising:  a. levitator 100 configured to levitate the sample; b. an amplitude modulator configured to modulate acoustic pressure applied to the sample so as to induce deformation (function generators, see par. 083 and 084); c. a camera 114 configured to capture at least one image of the sample and generate captured images (see par. 077); and d. a data acquisition system 124 configured to: i. collect: A. at least one photo-optical measurement of the sample; and B. at least one mechanical measurement of the sample during deformation from the captured images, and ii. determine at least one rheological property of the sample (Id., images and light scattering measurements collected; par. 082, determines rheological properties from measurement data).

Regarding claim 15, Khismatullin et al. disclose that the deformation is quasi-static or oscillatory (par. 0072).

Regarding claim 16, Khismatullin et al. disclose that the data acquisition system is configured to determine at least one kinetic property of sample polymerization see par. 0114; see also par. 0128, determining dynamic changes in viscoelastic properties of coagulating blood sample which is a polymerization process).


Regarding claim 17, Khismatullin et al. disclose a noncontact, acoustic-tweezing system for measuring time-dependent rheological and polymerization properties of a sample comprising:  a. levitator 100 configured to levitate the sample; b. a camera 114 configured to capture at least one image of the sample and generate captured images (see par. 077); and c. a data acquisition system 124 configured to collect at least one photo-optical measurement of the sample and determine at least one rheological property of the sample (Id., images and light scattering measurements collected; par. 082, determines rheological properties from measurement data).

Regarding claim 18, Khismatullin et al. disclose that data acquisition system is configured to collect at least one mechanical measurement of the sample (see e.g. par. 0109, deformation/aspect ratio and location data collected).

Regarding claim 19, Khismatullin et al. disclose that the data acquisition system is configured to generate a mechanical tweezograph (see e.g. par. 0141).

Regarding claim 20, Khismatullin et al. disclose that the data acquisition system is configured to generate a photo-optical tweezograph (see par. 0128, any type data can be selected to be output in the form of a tweezograph which includes photo-optical measurements; see also par. 0116-0117, light scattering measurements measured over time during frequency sweep).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Khismatullin et al. (WO 2015/038998) in view of Nilsson et al. (US 2003/0049642).

Regarding claim 12, Khismatullin et al. do not disclose the at least one photo-optical measurement being selected from the group of: average light intensity through central area of the sample and turbidity of the sample over time. Nilsson et al. disclose a method for measuring time-dependent properties of a sample by acoustically levitating the sample and collecting photo-optical measurements in the form of turbidity, over time (see par. 0158). It would have been obvious to one of ordinary skill in the art to measure turbidity over time as taught by Nilsson et al., in the method of Khismatullin et al., because Khismatullin et al. already teach measuring light scattering properties with a camera and measuring turbidity would allow for information about precipitation behavior of a sample’s constituents. 




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL M WEST whose telephone number is (571)272-2139. The examiner can normally be reached M-F 8 am - 5 pm (CT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on 571-272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAUL M. WEST/           Primary Examiner, Art Unit 2861